Title: Report Revising John Adams’ Instructions, [5 July] 1782
From: Madison, James
To: 



[5 July 1782]

The Comittee appointed to revise the instructions of Mr Adams &c, recommend.
That the Minister Plenipo: at the Hague be instructed, in case no definitive steps shall have been taken by him in the proposed Treaty of amity and commerce with the U. Provinces, to engage them if possible, in an express stipulation to furnish an[n]ually to the U. States, a loan of , with an interest not exceeding  , the principal not to be demanded within  years after the conclusion of the war, and the payment of the interest to be suspended during the war; or in case the U. Provinces shall refuse to stipulate such a loan, that the said Minister endeavor to obtain their engagement, to authorise & countenance a loan from their subjects & to guaranty if requisite the due payment of the interest & repayment of the principal by the U. States.
That in case Definitive steps shall have been taken in the proposed Treaty, the said Minister Plenipo: be instructed still to represent to the U. Provinces the great advantages which would result as well to them as to the U. States from such pecuniary succours to the latter as would give stability to their finances, and energy to their measures against the common Enemy: and to use his utmost address to prevail on them either to grant directly the loan abovementioned, or to support by such responsibility as may be necessary the applications made to individuals for that purpose, on the part of the U. States.
The Committee beg leave to observe that in the Treaty between the U. S. & M. C. Majesty, it is among other things stipulated that the subjects of the parties “may by testament, donation, or otherwise dispose of their goods immoveable as well as moveable, in favor of such persons, as to them shall seem good, and the heirs of the respective subjects, wheresoever residing, may succeed them ab intestat[o] without being obliged to obtain letters of naturalization”:
That the plan of the proposed Treaty between the U. S. & the U. P. with which the Minister Plenipo: of the former is furnished, extends this privilege to the subjects of the latter, under a general stipulation of the same privileges as are allowed to the most favor’d nation:
That as it is not probable that the U. P. have granted, or will grant this privilege even to the most favored nation, the said treaty if executed in its present form, will engage the U. S. in a concession which will not be reciprocal: and which if reciprocal, would not be equally beneficial to the parties.
That in the opinion of the Committee it is at least questionable whether the extension of this privilege to the subjects of other powers than of France, and Spain will not encroach on the rights reserved by the federal articles to the individual States:
That without enquiring into the inconveniences which may result from an indefinite permission to aliens to hold & transmit real estates within this Country the apparent reluctance of some of the States, notwith[standing] the special clause in the federal articles with respect to France & their favorable disposition towards her, to pass the proper laws on this subject, renders their compliance in case of a similar engagement to another power, extremely precarious:
That in order to avoid these difficulties & consequences, the Committee recommend further:
That the sd. Minister Plenipo: be instructed in case no steps [inco]nsistent therewith, shall have been taken, to decline stipulating to the subjects of the U. Provinces any right or privilege of holding any real estates within the U. States.
